UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 05-6639




In Re:   TRACY GLENN JACKSON,




                                                          Petitioner.




                 On Petition for Writ of Mandamus.
                      (CA-05-15-1; CR-00-192)


Submitted:   August 19, 2005            Decided:   September 15, 2005


Before LUTTIG and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Tracy Glenn Jackson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Tracy Glenn Jackson petitions for writ of mandamus,

alleging the district court has unduly delayed acting on his motion

filed under Fed. R. Civ. P. 60(b).            He seeks an order from this

court directing the district court to act.                   Our review of the

docket sheet reveals that the district court adopted the magistrate

judge’s recommendation, construing the motion as a successive 28

U.S.C. § 2255 (2000) motion and dismissing it for failure to obtain

authorization from this court to file a successive § 2255 motion.

Accordingly,      because   the   district    court    has    recently   decided

Jackson’s case, although we grant Jackson leave to proceed in forma

pauperis, we deny the mandamus petition as moot.*              We dispense with

oral       argument   because   the   facts   and     legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               PETITION DENIED




       *
      To the extent that Jackson seeks to challenge the district
court’s denial of his motions for production of documents, oral
argument, and appointment of counsel, and the district court’s
final order construing Jackson’s Rule 60 motion as a 28 U.S.C.
§ 2255 (2000) motion, we deny mandamus relief because he has
another available remedy; namely, to file an appeal from the
district court’s order. See In re Braxton, 258 F.3d 250, 261 (4th
Cir. 2001) (mandamus relief not available where there are other
adequate means to obtain relief).

                                      - 2 -